Appeal - by claimant from a decision of the Workmen’s Compensation Board disallowing claims for disability and death benefits. The claimant contends that decedent’s disability and death were the result of pulmonary tuberculosis contracted in the course of his employment. The board has found that the pulmonary tuberculosis antedated his employment and that death resulted from organic heart disease. The evidence is conflicting and *624presents a clear question of fact. Both on oral argument and by brief, claimant urges the weight of evidence. We are not permitted to weigh the evidence on appeal. Decision unanimously affirmed, without costs. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.